Citation Nr: 0310145	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1997 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
generalized psoriasis.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case.  He then 
filed a timely substantive appeal, perfecting his appeal of 
this issue.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

In a January 2003 letter to the Board, the veteran's mother 
reported that the veteran passed away on December 17, 2002.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In the event 
of the veteran's death, his appeal on the merits becomes moot 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  
However, the Board is unable to accept his mother's letter as 
positive proof of his passing.  The Board's attempts to reach 
the veteran's mother by telephone have been unsuccessful.

Under pertinent VA regulations, death should be established 
by a copy of the public record of the State or community in 
which death occurred, a copy of the coroner's report of 
death, a copy of the death certificate, or similar evidence.  
Should these records not be available, his death may be 
verified by other means.  38 C.F.R. § 3.211 (2002).  Because 
suitable evidence has not yet been obtained, additional 
development is required.  

In light of the above, this claim must be remanded to the RO 
for suitable verification of the veteran's death:


The RO should take appropriate action to 
obtain proper verification, pursuant to 
38 C.F.R. § 3.211 (2002), of the 
veteran's death.  Should such evidence be 
unavailable, the RO should document its 
efforts to verify the veteran's death.  

Thereafter, this appeal should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




